Citation Nr: 9900806	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left sacroiliac joint and lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from August 1941 to 
November 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service in the May 1998 Supplemental Statement of the Case 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he takes medication for the pain 
in his back but it gives him no relief.  He has pain and 
weakness in his right leg and is unable to walk very far.  He 
cannot drive and cannot sit in a car very long due to the 
pain in his right leg and back.  His right leg is almost 
useless when it gets numb.  He further contends that he has 
muscle spasms all the time and his back condition causes him 
to stagger.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the appellants claim for an increased 
disability evaluation for arthritis of the left sacroiliac 
joint and lumbar spine.


FINDINGS OF FACT

Traumatic arthritis of the left sacroiliac joint and lumbar 
spine is manifested by no more than severe symptoms with 
recurring attacks, without evidence of persistent symptoms 
compatible with sciatic neuropathy.


CONCLUSION OF LAW

Traumatic arthritis of the left sacroiliac joint and lumbar 
spine is no more than 40 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293, 5010-5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal is based on a denial by a June 1996 rating 
decision of the appellants request for an evaluation in 
excess of 40 percent for traumatic arthritis of the left 
sacroiliac joint and lumbar spine.  The claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based on the appellants contentions regarding the 
increased severity of his pain and functional loss due to his 
service-connected low back disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
VA examinations were conducted in June 1996 and February 
1998.  Furthermore, there is no indication from the appellant 
or his representative that there is outstanding evidence 
which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for slight arthritis of the left 
sacroiliac joint (10 percent disabling) was granted in a July 
1946 rating decision.  In an August 1974 rating decision, the 
RO increased the evaluation to 20 percent for arthritis of 
the left sacroiliac joint.  A separate noncompensable rating 
was assigned for right sacroiliac strain.  Service connection 
for spondylolisthesis at L-4 was denied.

In a May 1995 rating decision, the RO increased the 
evaluation to 40 percent for what was recharacterized as 
arthritis of the left sacroiliac joint and lumbar spine.  The 
40 percent evaluation was confirmed and continued the June 
1996 rating decision on appeal.

While evaluation of a service-connected disability requires 
review of the appellants medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant and his wife testified in a hearing before the 
RO in March 1997.  The appellant testified that he has pain 
all the time that runs back over to his hip and down his leg.  
It interferes with his ability to walk and causes him to 
stagger occasionally.  He uses a cane.  It makes it difficult 
for him to get out of bed and get dressed.  Most of the day 
he lies in a reclining chair and watches television.  He 
carries out the trash once in a while and gets the mail.  It 
interrupts his sleep.

The appellants wife testified that everything the appellant 
said was correct.  He does not sleep well at night and she 
can hear him moan and groan when he turns over.  His 
shoulders, back and knee have gotten so bad he can hardly 
walk.  He has pain of some type all of the time.  He staggers 
and sometimes falls because of the pain in his knee and his 
back.  Over the past year she had noticed his back problems 
getting worse so that she has to help him get out of a chair.

The rating decisions in the case may only classified as odd.  
The RO assigned a separate evaluation for right sacroiliac 
strain.  Although service connection was denied for 
spondylolisthesis at L-4, the RO has rated the service 
connected traumatic arthritis under the code for disc 
syndrome rather than limitation of motion.  In view of 
38 C.F.R. § 4.66 (1998), there is a single disability.

The appellant is service-connected for traumatic arthritis of 
the left sacroiliac joint and lumbar spine.  The appellants 
disability has been rated by analogy under Diagnostic Code 
5293 for Intervertebral Disc Syndrome.  This Diagnostic Code 
provides that for pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, a 60 
percent rating is warranted.  For severe disability with 
recurring attacks, with intermittent relief, a 40 percent 
rating is warranted.  For moderate disability with recurring 
attacks, a 20 percent rating is warranted.  For mild 
disability, a 10 percent rating is warranted.  Postoperative 
and cured, a 0 percent rating is warranted.

The Board has examined the other Diagnostic Codes applicable 
to the sacroiliac joint and lumbar spine and has noted that 
Diagnostic Code 5289 provides for a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

Degenerative joint disease of the back was noted in May 1996 
VA Medical Center notes.  A VA examination was conducted in 
June 1996.  The appellant complained of constant pain in his 
lower back with radiation to both legs.  He reported only 
moderate relief with medication and noted increased pain with 
all activities and with weather changes.  He did not wear a 
back brace but used a cane most of the time.  He had not 
undergone back surgery.  He reported occasional numbness of 
the right leg but denied weakness.  He spent most of his day 
watching television but admitted to driving and being able to 
operate his riding lawn mower.  He reported no bowel or 
bladder dysfunction and gave a long history of impotency.  
Lumbar spine examination revealed tenderness to palpation at 
L3-L5 in the midline.  It was tender to palpation along the 
sacroiliac joints, more pronounced on the right.  Flexion was 
60 degrees, extension 20 degrees, lateral flexion 30 degrees 
and rotation 30 degrees.  Strength was diminished 25 percent 
in both lower extremities.  Sensation was intact.  Deep 
tendon reflexes were diminished at 1+ and he had negative 
straight leg raising and Babinski.  Associated X-rays showed 
normal sacroiliac joints, and osteopenia of the lumbosacral 
spine with L5 spondylolysis with first degree 
spondylolisthesis and spondylosis of the upper lumbar spine.  
The diagnoses were arthritis of the lumbar spine and 
residuals of an injury to the right sacroiliac joint.

VA examinations were conducted in February 1998 as a result 
of the Boards Remand.  The neurologist indicated that he had 
reviewed the claims folder.  The appellant reported constant 
pain in the lumbosacral area on both sides since his injury 
in service.  He did not describe any pain or paresthesias in 
a radicular distribution in the lower extremities.  He had 
good bladder control.  He had not seen a physician for his 
back for a long time and took Tylenol for the pain.  He had 
emphysema.  Functionally, he ambulated with a cane in the 
right hand but said that this was because of pain in his 
right knee.  He could walk around the block that he lives on 
two times and tried to do it daily when weather permitted.  
This was limited primarily by emphysema.  On physical 
examination he was fully developed and in no acute distress.  
He ambulated with a cane in his right hand.  Straight leg 
raising was negative bilaterally.  The neurological 
examination was limited to the lower extremities.  Motor 
strength and muscle tone of all the major muscle groups were 
within normal limits.  There was no atrophy or 
fasciculations.  Pain, touch and proprioception were intact 
in both lower extremities.  Patellar and Achilles tendon 
jerks were present, 2+ and symmetrical.  The impression was 
of chronic low back pain with no evidence of neurological 
involvement.  There was no evidence of sciatic neuropathy.  
Ankle jerks were intact bilaterally.

The orthopedic examiner indicated that he had reviewed the 
claims folder.  The appellant reported that it hurt across 
his back but he denied any migration into either leg.  Some 
days he was unable to get out of a chair and he semireclines.  
He was able to walk two blocks slowly.  If he sat very long 
he needed to move.  After 2-3 hours in the supine position he 
must get up and move.  He carried a cane when he walked.  On 
examination he seemed rather feeble and stiff.  He was able 
to disrobe himself although he exhibited some caution due to 
occasional imbalance.  He was able to stiffly and cautiously 
bend forward to an angle of 55-60 degrees.  Side bending was 
done in a similar fashion to 15-20 degrees.  Extension showed 
5 degrees of total length of the spine with hardly any being 
contributed by the lumbar segments.  He was able to heel-walk 
and toe-walk well, again demonstrating caution because of 
imbalance.  The sitting leverage tests were negative.  His 
reflexes responded equally at the knee and ankle level at a 
3+-4+ response.  It was difficult for him to get into the 
supine position because of overall stiffness and shortness of 
breath.  Straight leg raising produced pain in the iliolumbar 
area on the right.  The heel-to-knee test was positive to 
produce back pain on the right with the pelvis unstabilized 
or stabilized.  This test was negative on the left side.  
Circumferential measurements of the thighs were 18 inches and 
calves were 13-3/4 inches.  During sensory evaluation it was 
very difficult to elicit a consistent response.  The examiner 
was unable to clearly outline any sensory impairment, 
although he did have patchy areas of hypalgesia and 
hypesthesia along the lateral thighs bilaterally.  A definite 
boundary as far as a dermatome was concerned could not be 
obtained.  Manual muscle evaluation revealed no muscle 
weakness.  Multiple X-rays of the lumbar spine revealed a 
scoliotic curve that was concave to the left side with the 
apex at L2.  A bridging spur was noted to be present on the 
right side between L1-L2.  Spur formation was present at L1, 
L2, and L3.  He had grade I spondylolisthesis between L5-S1 
secondary to a pars interarticularis defect.  The sacroiliac 
joints were irregular but could be seen.  The hip joint space 
was preserved.  The relevant diagnoses included degenerative 
joint disease of the lower lumbar facets; grade I 
spondylolisthesis at L5-S1 secondary to a pars 
interarticularis defect bilaterally; and idiopathic 
scoliosis.

The examiner then made reference specific to the Boards 
Remand.  The appellant had restriction of motion of the axial 
skeleton and any effort to reach an extreme produced pain.  
The ranges previously reported were consistent with multiple 
joint stiffness in the axial skeleton with the end points 
being painful because of the elements of scoliosis and 
spondylolisthesis.  The appellant did not demonstrate 
symptoms compatible with sciatic neuropathy.  The pain 
pattern and demonstrable responses to the leverage signs were 
consistent with a painful low back which had scoliosis and 
spondylolisthesis.  No muscle spasm was present.  The ankle 
jerk was present bilaterally.  No neurological findings were 
noted although the appellant did have patchy areas of 
hypalgesia and hypesthesia.  This could not be assigned to a 
definite dermatome.  The X-rays showed adequate demonstration 
of degenerative discopathy, particularly between L5-S1 and it 
was not uncommon for the interspace above to have a 
degenerative process in it because of the increased demand 
for motion above the level of the spondylolisthesis.  Pain 
was demonstrable during the examination.  The history 
indicated that he had relative intermittent relief, but 
during these periods he did not have mobile function and good 
endurance.  It was difficult to isolate functional loss to 
the lumbosacral spine alone.  The extreme range of motion was 
at the point of pain.  Passive motion was not possible past 
these ranges.  He demonstrated muscle weakness, some of which 
was due to incapacitation and lack of vigorous use of all of 
his extremities which of course related to his age and 
general physical condition.  Excessive fatigability was 
present for the same reason.  He had balance problems that 
added to his incoordination.

The Board has first considered whether the evidence supports 
a 60 percent evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome.  The Board finds that the 
preponderance of the evidence is against the higher 
evaluation under these criteria.  Symptoms compatible with 
sciatic neuropathy are not of record, in fact, both the 
neurologist and the orthopedic examiner specifically 
indicated in the February 1998 VA examinations that the 
appellant did not have symptoms compatible with sciatic 
neuropathy.  No muscle spasm was present during the February 
1998 examination.  The ankle jerk reflex was present 
bilaterally according to both the neurologist and orthopedist 
at the February 1998 examination.  The orthopedic examiner 
reported that by history, the appellant had relative 
intermittent relief but without the return of mobile function 
or good endurance.  Although the examiner in May 1996 
reported diminished deep tendon reflexes and some loss of 
strength, sensation was intact and he had negative straight 
leg raising.  On balance, the Board places great weight on 
the competent medical opinions of both the neurologic and 
orthopedic examiners in February 1998 due to the completeness 
of both examinations and the manner in which the examinations 
address the rating criteria specifically.

The Board has considered the testimony of both the appellant 
and his wife.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Accordingly, both the appellant and his wife are competent 
to report his symptoms.  The Board does not dispute that the 
appellant has pain and difficulty in moving at least 
partially attributable to his low back disability.  However, 
the Board finds more probative, the evidence submitted by 
competent medical examiners.  Therefore, the preponderance 
of the evidence is against the claim.  The Board further 
notes that the current evaluation by the RO of 40 percent 
under this Diagnostic Code recognizes that the appellants 
service-connected disability is severe.

The Board has also considered the guidance of 38 C.F.R. 
§§ 4.40 and 4.45, and Spurgeon; DeLuca; Johnson, supra to 
determine whether this lumbar spine disability rises to the 
level of unfavorable ankylosis of the lumbar spine based on 
functional impairment which would warrant a 50 percent 
evaluation under Diagnostic Code 5289.  We find that the 
preponderance of the evidence is against such a 
determination.  At the time of the May 1996 VA examination, 
the appellant demonstrated flexion, extension, lateral 
flexion and rotation in his lumbar spine.  At the time of the 
February 1998 VA examination, he demonstrated flexion, side 
flexion and extension, albeit stiffly and cautiously.  
Efforts to reach the extreme of motion produced pain and 
multiple joint stiffness is of record.  However, these 
findings of functional loss due to painful movement, less 
movement than normal and some weakness do not rise to the 
level of an unfavorable ankylosis warranting a higher 
evaluation.

In regard to DeLuca and 38 C.F.R. §§ 4.40, 4.45, the Court 
has established that functional impairment is to be rated on 
the basis of limitation of motion.  The veteran is already in 
receipt of the maximum evaluation for limitation of motion of 
the lumbar spine (Diagnostic Code 5292); favorable ankylosis 
(Diagnostic Code 5289); sacroiliac weakness and injury 
(Diagnostic Code 5294); and lumbosacral strain (Diagnostic 
Code 5295).  (The reader is referred to the initial version 
of the 1945 rating decision, which establishes that 
sacroiliac injury and weakness and lumbosacral strain are 
rated the same way).  Since the appellant is at the maximum 
evaluation for limitation of motion further DeLuca analysis 
would not benefit the appellant.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  This leaves evaluating the disability as 
either unfavorable ankylosis or disc syndrome.  No 
professional has established the presence of unfavorable 
ankylosis.  In regard to rating as disc disease, the more 
probative evidence establishes that manifestations compatible 
with a pronounced syndrome are not present.  We again note 
that the veteran has severe functional impairment that 
equates to severe limitation of motion.  However, the 
manifestations required for a pronounced disc syndrome are 
absent.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

An increased evaluation for traumatic arthritis of the left 
sacroiliac joint and lumbar spine is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
